Exhibit 10.1

OPEN MARKET SALE AGREEMENTSM

August 4, 2020

JEFFERIES LLC

520 Madison Avenue

New York, New York 10022

Ladies and Gentlemen:

Deciphera Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
proposes, subject to the terms and conditions stated herein, to issue and sell
from time to time through Jefferies LLC, as sales agent and/or principal (the
“Agent”), shares of the Company’s common stock, par value $0.01 per share (the
“Common Shares”), having an aggregate offering price of up to $200,000,000 on
the terms set forth in this agreement (this “Agreement”).

Section 1.    DEFINITIONS

(a)    Certain Definitions. For purposes of this Agreement, capitalized terms
used herein and not otherwise defined shall have the following respective
meanings:

“Affiliate” of a Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first-mentioned Person. The term “control” (including
the terms “controlling,” “controlled by” and “under common control with”) means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

“Agency Period” means the period commencing on the date of this Agreement and
expiring on the earliest to occur of (x) the date on which the Agent shall have
placed the Maximum Program Amount pursuant to this Agreement and (y) the date
this Agreement is terminated pursuant to Section 7.

“Commission” means the U.S. Securities and Exchange Commission.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.

“Floor Price” means the minimum price set by the Company in the Issuance Notice
below which the Agent shall not sell Shares during the applicable period set
forth in the Issuance Notice, which may be adjusted by the Company at any time
during the period set forth in the Issuance Notice by delivering written notice
of such change to the Agent and which in no event shall be less than $1.00
without the prior written consent of the Agent, which may be withheld in the
Agent’s sole discretion.

 

 

SM 

“Open Market Sale Agreement” is a service mark of Jefferies LLC



--------------------------------------------------------------------------------

“Issuance Amount” means the aggregate Sales Price of the Shares to be sold by
the Agent pursuant to any Issuance Notice.

“Issuance Notice” means a written notice delivered to the Agent by the Company
in accordance with this Agreement in the form attached hereto as Exhibit A that
is executed by its Chief Executive Officer, President or Chief Financial
Officer.

“Issuance Notice Date” means any Trading Day during the Agency Period that an
Issuance Notice is delivered pursuant to Section 3(b)(i).

“Issuance Price” means the Sales Price less the Selling Commission.

“Maximum Program Amount” means Common Shares with an aggregate Sales Price of
the lesser of (a) the number or dollar amount of Common Shares registered under
the effective Registration Statement (defined below) pursuant to which the
offering is being made, (b) the number of authorized but unissued Common Shares
(less Common Shares issuable upon exercise, conversion or exchange of any
outstanding securities of the Company or otherwise reserved from the Company’s
authorized capital stock), (c) the number or dollar amount of Common Shares
permitted to be sold under Form S-3 (including General Instruction I.B.6
thereof, if applicable), or (d) the number or dollar amount of Common Shares for
which the Company has filed a Prospectus (defined below).

“Person” means an individual or a corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, governmental authority or other entity of any kind.

“Principal Market” means The Nasdaq Global Select Market or such other national
securities exchange on which the Common Shares, including any Shares, are then
listed.

“Sales Price” means the actual sale execution price of each Share placed by the
Agent pursuant to this Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder.

“Selling Commission” means up to three percent (3.0%) of the gross proceeds of
Shares sold pursuant to this Agreement, or as otherwise agreed between the
Company and the Agent with respect to any Shares sold pursuant to this
Agreement.

“Settlement Date” means the second business day following each Trading Day
during the period set forth in the Issuance Notice on which Shares are sold
pursuant to this Agreement, when the Company shall deliver to the Agent the
amount of Shares sold on such Trading Day and the Agent shall deliver to the
Company the Issuance Price received on such sales.

“Shares” shall mean the Company’s Common Shares issued or issuable pursuant to
this Agreement.

“Trading Day” means any day on which the Principal Market is open for trading.

 

2



--------------------------------------------------------------------------------

Section 2.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to, and agrees with, the Agent that as of
(1) the date of this Agreement, unless such representation, warranty or
agreement specifies otherwise, (2) each Issuance Notice Date, (3) each
Settlement Date, (4) each Triggering Event Date and (5) as of each Time of Sale
(each of the times referenced above is referred to herein as a “Representation
Date”), except as may be disclosed in the Prospectus (including any documents
incorporated by reference therein and any supplements thereto) on or before a
Representation Date:

(a)    Registration Statement. The Company has prepared and filed with the
Commission an automatic shelf registration statement on Form S-3ASR (File
No. 333-236389) that contains a base prospectus (the “Base Prospectus”). Such
registration statement registers the issuance and sale by the Company of the
Shares under the Securities Act. The Company may file one or more additional
registration statements from time to time that will contain a base prospectus
and related prospectus or prospectus supplement, if applicable, with respect to
the Shares. Except where the context otherwise requires, such registration
statement(s), including any information deemed to be a part thereof pursuant to
Rule 430B under the Securities Act, including all financial statements, exhibits
and schedules thereto and all documents incorporated or deemed to be
incorporated therein by reference pursuant to Item 12 of Form S-3ASR under the
Securities Act as from time to time amended or supplemented, is herein referred
to as the “Registration Statement,” and the prospectus constituting a part of
such registration statement(s), together with any prospectus supplement filed
with the Commission pursuant to Rule 424(b) under the Securities Act relating to
a particular issuance of the Shares, including all documents incorporated or
deemed to be incorporated therein by reference pursuant to Item 12 of Form
S-3ASR under the Securities Act, in each case, as from time to time amended or
supplemented, is referred to herein as the “Prospectus,” except that if any
revised prospectus is provided to the Agent by the Company for use in connection
with the offering of the Shares that is not required to be filed by the Company
pursuant to Rule 424(b) under the Securities Act, the term “Prospectus” shall
refer to such revised prospectus from and after the time it is first provided to
the Agent for such use. The Registration Statement at the time it originally
became effective is herein called the “Original Registration Statement.” As used
in this Agreement, the terms “amendment” or “supplement” when applied to the
Registration Statement or the Prospectus shall be deemed to include the filing
by the Company with the Commission of any document under the Exchange Act after
the date hereof that is or is deemed to be incorporated therein by reference.

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information which is or is deemed to be incorporated by reference in or
otherwise deemed under the Securities Act to be a part of or included in the
Registration Statement or the Prospectus, as the case may be, as of any
specified date; and all references in this Agreement to amendments or
supplements to the Registration Statement or the Prospectus shall be deemed to
mean and include, without limitation, the filing of any document under the
Exchange Act which is or is deemed to be incorporated by reference in or
otherwise deemed under the Securities Act to be a part of or included in the
Registration Statement or the Prospectus, as the case may be, as of any
specified date.

 

3



--------------------------------------------------------------------------------

At the time the Original Registration Statement originally became effective and
at the time the Company’s most recent annual report on Form 10-K was filed with
the Commission, the Company met the then-applicable requirements for use of Form
S-3ASR under the Securities Act. During the Agency Period, each time the Company
files an annual report on Form 10-K, the Company will meet the then-applicable
requirements for use of Form S-3 under the Securities Act.

(b)    Compliance with Registration Requirements. The Original Registration
Statement became automatically effective on filing with the Commission under
Rule 462(e) of the Securities Act. The Company has complied to the Commission’s
satisfaction with any requests of the Commission for additional or supplemental
information. No stop order suspending the effectiveness of the Registration
Statement or any Rule 462(b) Registration Statement is in effect and no
proceedings for such purpose have been instituted or are pending or, to the best
knowledge of the Company, are contemplated or threatened by the Commission. No
notice of objection of the Commission to the use of such registration statement
or any post-effective amendment thereto pursuant to Rule 401(g)(2) under the
Securities Act has been received by the Company. The initial effective date of
the Registration Statement was not earlier than the date three years before the
date hereof.

The Prospectus when filed complied or will comply in all material respects with
the Securities Act and, if filed with the Commission through its Electronic Data
Gathering, Analysis and Retrieval system (“EDGAR”) (except as may be permitted
by Regulation S T under the Securities Act), was identical to the copy thereof
delivered to the Agent for use in connection with the issuance and sale of the
Shares. Each of the Registration Statement, any Rule 462(b) Registration
Statement and any post-effective amendment thereto, at the time it became or
becomes effective and at each Representation Date, complied and will comply in
all material respects with the Securities Act and did not and will not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. As of the date of this Agreement, the Prospectus and any Free
Writing Prospectus (as defined below) considered together (collectively, the
“Time of Sale Information”) did not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
The Prospectus, as amended or supplemented, as of its date and at each
Representation Date, did not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The representations and warranties set forth in the three
immediately preceding sentences do not apply to statements in or omissions from
the Registration Statement, any Rule 462(b) Registration Statement, or any
post-effective amendment thereto, or the Prospectus, or any amendments or
supplements thereto, made in reliance upon and in conformity with information
relating to the Agent furnished to the Company in writing by the Agent expressly
for use therein, it being understood and agreed that the only such information
furnished by the Agent to the Company consists of the information described in
Section 6 below. There are no contracts or other documents required to be
described in the Prospectus or to be filed as exhibits to the Registration
Statement which have not been described or filed as required. The Registration
Statement and the offer and sale of the Shares as contemplated hereby meet the
requirements of Rule 415 under the Securities Act and comply in all material
respects with said rule.

 

4



--------------------------------------------------------------------------------

(c)    Issuer Status. The Company is not an “ineligible issuer” in connection
with the offering of the Shares pursuant to Rules 164, 405 and 433 under the
Securities Act and is a “well-known seasoned issuer,” as defined in Rule 405
under the Securities Act (a “WKSI”). Any Free Writing Prospectus that the
Company is required to file pursuant to Rule 433(d) under the Securities Act has
been, or will be, filed with the Commission in accordance with the requirements
of the Securities Act. Each Free Writing Prospectus that the Company has filed,
or is required to file, pursuant to Rule 433(d) under the Securities Act or that
was prepared by or on behalf of or used or referred to by the Company complies
or will comply in all material respects with the requirements of Rule 433 under
the Securities Act including timely filing with the Commission or retention
where required and legending, and each such Free Writing Prospectus, as of its
issue date and at all subsequent times through the completion of the issuance
and sale of the Shares did not, does not and will not include any information
that conflicted, conflicts with or will conflict with the information contained
in the Registration Statement or the Prospectus, including any document
incorporated by reference therein. Except for the Free Writing Prospectuses, if
any, and electronic road shows, if any, furnished to the Agent before first use,
the Company has not prepared, used or referred to, and will not, without the
Agent’s prior consent, prepare, use or refer to, any Free Writing Prospectus.

(d)    Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Registration Statement and the Prospectus, at
the time they were filed with the Commission, complied in all material respects
with the requirements of the Exchange Act, as applicable, and, when read
together with the other information in the Prospectus, do not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(e)    Due Authorization. The Company has full right, power and authority to
execute and deliver this Agreement and to perform its obligations hereunder; and
all action required to be taken for the due and proper authorization, execution
and delivery by it of this Agreement and the consummation by it of the
transactions contemplated hereby has been duly and validly taken.

(f)    This Agreement. This Agreement has been duly authorized, executed and
delivered by the Company.

(g)    Authorization of the Shares. The Shares have been duly authorized for
issuance and sale pursuant to this Agreement and, when issued and delivered by
the Company against payment therefor pursuant to this Agreement, will be validly
issued, fully paid and nonassessable, and the issuance and sale of the Shares is
not subject to any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase the Shares.

(h)    Description of the Agreement. This Agreement conforms in all material
respects to the description thereof contained in the Prospectus.

(i)    No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in the
Registration Statement and the Prospectus, (i) there has not been any material
change in the capital stock (other than the issuance of equity interests or
Common Shares upon exercise of options and warrants described as

 

5



--------------------------------------------------------------------------------

outstanding in, and the grant of options and awards under existing equity
incentive plans described in, the Registration Statement and the Prospectus),
short-term debt or long-term debt of the Company, or any of its subsidiaries, or
any dividend or distribution of any kind declared, set aside for payment, paid
or made by the Company on any class of capital stock, or any material adverse
change, or any development that would reasonably be expected to result in a
prospective material adverse change, in or affecting the business, properties,
management, financial position, stockholders’ equity, results of operations or
prospects of the Company and its subsidiaries taken as a whole (any such change
being referred to herein as a “Material Adverse Change”); (ii) neither the
Company nor any of its subsidiaries has entered into any transaction or
agreement (whether or not in the ordinary course of business) that is material
to the business of the Company and its subsidiaries taken as a whole or incurred
any liability or obligation, direct or contingent, that is material to the
Company and its subsidiaries taken as a whole; and (iii) neither the Company nor
any of its subsidiaries has sustained any loss or interference with its business
that is material to the Company and its subsidiaries taken as a whole and that
is either from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority,
except in each case as otherwise disclosed in the Registration Statement and the
Prospectus.

(j)    Financial Statements. The financial statements (including the related
notes thereto) of the Company and its consolidated subsidiaries included or
incorporated by reference in the Registration Statement and the Prospectus
comply in all material respects with the applicable requirements of the
Securities Act and the Exchange Act, as applicable, and present fairly in all
material respects the financial position of the Company and its consolidated
subsidiaries as of the dates indicated and the results of their operations and
the changes in their cash flows for the periods specified; such financial
statements have been prepared in conformity with generally accepted accounting
principles (“GAAP”) in the United States applied on a consistent basis
throughout the periods covered thereby, except in the case of unaudited
financial statements, which are subject to normal year end adjustment and do not
contain certain footnotes as permitted by the applicable rules of the
Commission, and any supporting schedules included or incorporated by reference
in the Registration Statement present fairly in all material respects the
information required to be stated therein; and the other financial information
included or incorporated by reference in the Registration Statement and the
Prospectus has been derived from the accounting records of the Company and its
consolidated subsidiaries and presents fairly in all material respects the
information shown thereby.

(k)    Emerging Growth Company. From the time of the effectiveness of the
Registration Statement through the date hereof, the Company has been and is an
“emerging growth company,” as defined in Section 2(a) of the Securities Act (an
“Emerging Growth Company”).

(l)    Subsidiary Operations. Except for the subsidiaries listed in Schedule 1
to this Agreement as may be updated from time to time, no subsidiary of the
Company since the date of such subsidiary’s respective organization has
(a) owned any assets except for minimum amounts of cash required pursuant to
local law, carried on any business, except any such business that is ministerial
in nature in connection with the organization of such entities, or conducted any
operations other than the holding of equity securities of Deciphera
Pharmaceuticals, LLC (the “LLC”), (b) is and has ever been a party to or
otherwise bound by any contract to which the Company or the LLC is not a party,
(c) does not currently have and has never had any employees or independent
contractors, and (d) does not have any subsidiaries or investments.

 

6



--------------------------------------------------------------------------------

(m)    Subsidiary Liabilities. Except for the LLC, no subsidiary of the Company
has any material liabilities or obligations of any nature, whether known or
unknown, accrued, contingent, asserted or otherwise.

(n)    Organization and Good Standing. The Company and each of its subsidiaries
have been duly organized and are validly existing and in good standing (to the
extent such concepts are applicable under such laws) under the laws of their
respective jurisdictions of organization, are duly qualified to do business and
are in good standing (to the extent such concepts are applicable under such
laws) in each jurisdiction in which their respective ownership or lease of
property or the conduct of their respective businesses requires such
qualification, and have all power and authority necessary to own or hold their
respective properties and to conduct the businesses in which they are engaged,
except where the failure to be so qualified or in good standing or have such
power or authority would not, individually or in the aggregate, have a material
adverse effect on the business, properties, management, financial position,
stockholders’ equity, results of operations or prospects of the Company and its
subsidiaries taken as a whole or on the performance by the Company of its
obligations under this Agreement (a “Material Adverse Effect”). The subsidiaries
listed in Schedule 1 to this Agreement are the only significant subsidiaries of
the Company. The Company does not own or control, directly or indirectly, any
corporation, association or other entity other than the entities listed in on
Schedule 1.

(o)    Capitalization and Other Capital Stock Matters. The Company has an
authorized capitalization as set forth in the Registration Statement and the
Prospectus; all the outstanding shares of capital stock of the Company have been
duly and validly authorized and issued and are fully paid and non-assessable and
are not subject to any pre-emptive or similar rights; except as described in or
expressly contemplated by the Registration Statement and the Prospectus, there
are no outstanding rights (including, without limitation, pre-emptive rights),
warrants or options to acquire, or instruments convertible into or exchangeable
for, any shares of capital stock or other equity interest in the Company or any
of its subsidiaries, or any contract, commitment, agreement, understanding or
arrangement of any kind relating to the issuance of any capital stock of the
Company or any such subsidiary, any such convertible or exchangeable securities
or any such rights, warrants or options; the capital stock of the Company
conforms in all material respects to the description thereof contained in the
Registration Statement and the Prospectus; and except as otherwise disclosed in
the Registration Statement and the Prospectus, all the outstanding shares of
capital stock or other equity interests of each subsidiary owned, directly or
indirectly, by the Company have been duly and validly authorized and issued, are
fully paid and non-assessable (except, in the case of any foreign subsidiary,
for directors’ qualifying shares) and are owned directly or indirectly by the
Company, free and clear of any lien, charge, encumbrance, security interest,
restriction on voting or transfer or any other claim of any third party.

(p)    Stock Options. With respect to the stock options (the “Stock Options”)
granted pursuant to the stock-based compensation plans of the Company and the
LLC (the “Company Stock Plans”), (i) each Stock Option intended to qualify as an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”) so qualifies, (ii) each grant of a Stock Option was duly
authorized no later than the date on which the grant of such Stock

 

7



--------------------------------------------------------------------------------

Option was by its terms to be effective by all necessary corporate action,
including, as applicable, approval by the board of directors of the Company or
the LLC (or a duly constituted and authorized committee thereof) and any
required stockholder approval by the necessary number of votes or written
consents, and the award agreement governing such grant (if any) was duly
executed and delivered by each party thereto, (iii) each such grant was made in
all material respects in accordance with the terms of the Company Stock Plans,
the Exchange Act and all other applicable laws and regulatory rules or
requirements including the rules of the Nasdaq Global Select Market and any
other exchange on which Company securities are traded, and (iv) each such grant
was properly accounted for in accordance with GAAP in the financial statements
(including the related notes) of the Company and disclosed in the Company’s
filings with the Commission in accordance with the Exchange Act. The Company has
not knowingly granted, and there is no and has been no policy or practice of the
Company of granting, Stock Options prior to, or otherwise coordinating the grant
of Stock Options with, the release or other public announcement of material
information regarding the Company or its subsidiaries or their results of
operations or prospects.

(q)    Stock Exchange Listing. The Common Shares are registered pursuant to
Section 12(b) or 12(g) of the Exchange Act and are listed on the Principal
Market, and the Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Shares under the Exchange
Act or delisting the Common Shares from the Principal Market, nor has the
Company received any notification that the Commission or the Principal Market is
contemplating terminating such registration or listing. To the Company’s
knowledge, it is in compliance in all material respects with all applicable
listing requirements of the Principal Market.

(r)    No Violation or Default. Neither the Company nor any of its significant
subsidiaries is (i) in violation of its charter or by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its significant subsidiaries is a
party or by which the Company or any of its significant subsidiaries is bound or
to which any property or asset of the Company or any of its significant
subsidiaries is subject; or (iii) in violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (ii) and (iii) above,
for any such default or violation that would not, individually or in the
aggregate, have a Material Adverse Effect.

(s)    No Conflicts. The execution, delivery and performance by the Company of
this Agreement, the issuance and sale of the Shares and the consummation of the
transactions contemplated by this Agreement or the Prospectus will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, result in the termination,
modification or acceleration of, or result in the creation or imposition of any
lien, charge or encumbrance upon any property, right or asset of the Company or
any of its significant subsidiaries pursuant to, any indenture, mortgage, deed
of trust, loan agreement or other agreement or instrument to which the Company
or any of its significant subsidiaries is a party or by which the Company or any
of its significant subsidiaries is bound or to which any property, right or
asset of the Company or any of its significant subsidiaries is subject,
(ii) result in any violation of the provisions of the charter or by-laws or
similar organizational documents of the Company or any

 

8



--------------------------------------------------------------------------------

of its significant subsidiaries or (iii) result in the violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (i) and
(iii) above, for any such conflict, breach, violation, default, lien, charge or
encumbrance that would not, individually or in the aggregate, have a Material
Adverse Effect.

(t)    No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of this Agreement, the issuance and sale of the Shares and the
consummation of the transactions contemplated by this Agreement, except for the
registration of the Shares under the Securities Act and such consents,
approvals, authorizations, orders and registrations or qualifications as may be
required by the Financial Industry Regulatory Authority, Inc. (“FINRA”) and
under applicable state securities laws in connection with the purchase and
distribution of the Shares by the Agent.

(u)    FINRA Matters. All of the information provided to the Agent or to counsel
for the Agent by the Company, and to its knowledge, by its counsel, its officers
and directors and the holders of any securities (debt or equity) or options to
acquire any securities of the Company in connection with the offering of the
Shares is true, complete, correct and compliant with FINRA rules and any
letters, filings or other supplemental information provided to FINRA pursuant to
FINRA Rules or NASD Conduct Rules is true, complete and correct.

(v)    Legal Proceedings. Except as described in the Registration Statement and
the Prospectus, there are no legal, governmental or regulatory investigations,
actions, demands, claims, suits, arbitrations, inquiries or proceedings
(“Actions”) pending to which the Company or any of its significant subsidiaries
is a party or to which any property of the Company or any of its significant
subsidiaries is the subject that, individually or in the aggregate, if
determined adversely to the Company or any of its significant subsidiaries,
would reasonably be expected to have a Material Adverse Effect; no such Actions
are threatened or, to the knowledge of the Company, contemplated by any
governmental or regulatory authority or threatened by others; and (i) there are
no current or pending Actions that are required under the Securities Act to be
described in the Registration Statement or the Prospectus that are not so
described in the Registration Statement and the Prospectus and (ii) there are no
statutes, regulations or contracts or other documents that are required under
the Securities Act to be filed as exhibits to the Registration Statement or
described in the Registration Statement or the Prospectus that are not so filed
as exhibits to the Registration Statement or described in the Registration
Statement and the Prospectus.

(w)    Independent Accountants. PricewaterhouseCoopers LLP, who have certified
certain financial statements of the Company and its subsidiaries, is an
independent registered public accounting firm with respect to the Company and
its subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.

(x)    Title to Real and Personal Property. The Company and its significant
subsidiaries have good and marketable title in fee simple (in the case of real
property) to, or have valid rights to lease or otherwise use, all items of real
and personal property that are material to the respective businesses of the
Company and its significant subsidiaries, in each case free and clear of all
liens,

 

9



--------------------------------------------------------------------------------

encumbrances, claims and defects and imperfections of title except those that
(i) do not materially interfere with the use made and proposed to be made of
such property by the Company and its significant subsidiaries or (ii) would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

(y)    Intellectual Property. Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, (i) the
Company and its significant subsidiaries own or possess adequate rights to use
all patents, trademarks, service marks, trade names, domain names and other
source indicators, copyrights and copyrightable works, licenses
and know-how, trade secrets and other unpatented and/or unpatentable proprietary
or confidential information, systems or procedures, and all other worldwide
intellectual property, industrial property and proprietary rights (including all
registrations and applications for registration of, and all goodwill associated
with, the foregoing) (collectively, “Intellectual Property”) used in or
necessary for the conduct of their respective businesses as currently conducted
and as proposed to be conducted in the Registration Statement and the
Prospectus; (ii) to the knowledge of the Company and its significant
subsidiaries, the Company and its significant subsidiaries’ conduct of their
respective businesses has not conflicted with, infringed, misappropriated or
otherwise violated any Intellectual Property of any third party (it being
understood that the foregoing representation and warranty is made without giving
effect to any exemption under applicable law to which the Company or its
significant subsidiaries may be entitled (e.g., 35 U.S.C. Section 271(e)(1)));
(iii) the Company and its significant subsidiaries have not received any written
notice of any claim of infringement, misappropriation or other violation of, or
conflict with, any Intellectual Property of any third party, or any written
notice challenging the ownership, validity, enforceability or scope of any
Intellectual Property of the Company or its significant subsidiaries; (iv) to
the knowledge of the Company, the Intellectual Property of the Company and its
significant subsidiaries has not been in conflict with, infringed,
misappropriated or otherwise violated by any third party; and (v) to the
knowledge of the Company and its significant subsidiaries, all Intellectual
Property of the Company and its significant subsidiaries is valid and
enforceable.

(z)    No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its significant subsidiaries, on the one
hand, and the directors, officers, stockholders, customers, suppliers or other
affiliates of the Company or any of its significant subsidiaries, on the other,
that is required by the Securities Act to be described in each of the
Registration Statement and the Prospectus and that is not so described in such
documents.

(aa)    No Price Stabilization or Manipulation; Compliance with Regulation M.
Neither the Company nor any of its subsidiaries has taken, directly or
indirectly, any action designed to or that would reasonably be expected to cause
or result in stabilization or manipulation of the price of the Common Shares or
of any “reference security” (as defined in Rule 100 of Regulation M under the
Exchange Act (“Regulation M”)) with respect to the Common Shares, whether to
facilitate the sale or resale of the Shares or otherwise, and has taken no
action which would directly or indirectly violate Regulation M.

(bb)    Investment Company Act. The Company is not nor after giving effect to
the offering and sale of the Shares and the application of the proceeds thereof
as described in the Registration Statement and the Prospectus will be an
“investment company” or an entity “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, and the rules and
regulations of the Commission thereunder (collectively, the “Investment Company
Act”).

 

10



--------------------------------------------------------------------------------

(cc)    Taxes. The Company has paid all federal, state, local and foreign taxes
and filed all tax returns required to be paid or filed through the date hereof,
except where the failure to pay or file would not have a Material Adverse
Effect; and except as otherwise disclosed in each of the Registration Statement
and the Prospectus, there is no tax deficiency that has been, or would
reasonably be expected to be, asserted against the Company or any of its
significant subsidiaries or any of their respective properties or assets and
which would have a Material Adverse Effect.

(dd)    Licenses and Permits. The Company and its significant subsidiaries
possess all licenses, sub-licenses, certificates, permits and other
authorizations issued by, and have made all declarations and filings with, the
appropriate federal, state, local or foreign governmental or regulatory
authorities that are necessary for the ownership or lease of their respective
properties or the conduct of their respective businesses as described in each of
the Registration Statement and the Prospectus, except where the failure to
possess or make the same would not, individually or in the aggregate, have a
Material Adverse Effect; and except as described in each of the Registration
Statement and the Prospectus, neither the Company nor any of its significant
subsidiaries has received notice of any revocation or material modification of
any such license, sub-license, certificate, permit or authorization or has any
reason to believe that any such license, sub-license, certificate, permit or
authorization will not be renewed in the ordinary course, except where such
revocation, modification or nonrenewal would not have a Material Adverse Effect.

(ee)    No Labor Disputes. No labor disturbance by or dispute with employees of
the Company or the LLC exists or, to the knowledge of the Company is
contemplated or threatened, and the Company is not aware of any existing or
imminent labor disturbance by, or dispute with, the employees of any of its or
its subsidiaries’ principal suppliers, contractors or customers, except as would
not have a Material Adverse Effect. Neither the Company nor the LLC has received
any notice of cancellation or termination with respect to any collective
bargaining agreement to which it is a party.

(ff)    Certain Environmental Matters. (i) The Company and its significant
subsidiaries (x) are in compliance with all, and have not violated any,
applicable federal, state, local and foreign laws (including common law), rules,
regulations, requirements, decisions, judgments, decrees, orders and other
legally enforceable requirements relating to pollution or the protection of
human health or safety, the environment, natural resources, hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, “Environmental
Laws”); (y) have received and are in compliance with all, and have not violated
any, permits, licenses, certificates or other authorizations or approvals
required of them under any Environmental Laws to conduct their respective
businesses; and (z) have not received notice of any actual or potential
liability or obligation under or relating to, or any actual or potential
violation of, any Environmental Laws, including for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, and have no knowledge of any event or
condition that would reasonably be expected to result in any such notice, and
(ii) there are no costs or liabilities associated with Environmental Laws of or
relating to the Company or its significant subsidiaries, except in the case of
each of (i) and (ii) above, for any such matter as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect; and

 

11



--------------------------------------------------------------------------------

(iii) except as described in each of the Registration Statement and the
Prospectus, (x) there is no proceeding that is pending, or to the Company’s
knowledge, contemplated, against the Company or any of its significant
subsidiaries under any Environmental Laws in which a governmental entity is also
a party, other than such proceeding regarding which it is reasonably believed no
monetary sanctions of $100,000 or more will be imposed, (y) the Company and its
significant subsidiaries are not aware of any facts or issues regarding
compliance with Environmental Laws, or liabilities or other obligations under
Environmental Laws or concerning hazardous or toxic substances or wastes,
pollutants or contaminants, that could reasonably be expected to have a material
effect on the capital expenditures, earnings or competitive position of the
Company and its significant subsidiaries, and (z) none of the Company or its
significant subsidiaries anticipate material capital expenditures relating to
any Environmental Laws.

(gg)    Compliance with ERISA. (i) Each employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), for which the Company or any member of its “Controlled
Group” (defined as any entity, whether or not incorporated, that is under common
control with the Company within the meaning of Section 4001(a)(14) of ERISA or
any entity that would be regarded as a single employer with the Company under
Section 414(b),(c),(m) or (o) of the Code) would have any liability (each, a
“Plan”) has been maintained in compliance with its terms and the requirements of
any applicable statutes, orders, rules and regulations, including but not
limited to ERISA and the Code; (ii) no prohibited transaction, within the
meaning of Section 406 of ERISA or Section 4975 of the Code, has occurred with
respect to any Plan, excluding transactions effected pursuant to a statutory or
administrative exemption; (iii) for each Plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no Plan has failed
(whether or not waived), or is reasonably expected to fail, to satisfy the
minimum funding standards (within the meaning of Section 302 of ERISA or
Section 412 of the Code) applicable to such Plan; (iv) no Plan is, or is
reasonably expected to be, in “at risk status” (within the meaning of
Section 303(i) of ERISA) and no Plan that is a “multiemployer plan” within the
meaning of Section 4001(a)(3) of ERISA is in “endangered status” or “critical
status” (within the meaning of Sections 304 and 305 of ERISA) (v) the fair
market value of the assets of each Plan exceeds the present value of all
benefits accrued under such Plan (determined based on those assumptions used to
fund such Plan); (vi) no “reportable event” (within the meaning of
Section 4043(c) of ERISA and the regulations promulgated thereunder) has
occurred or is reasonably expected to occur; (vii) each Plan that is intended to
be qualified under Section 401(a) of the Code is so qualified, and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification; (viii) neither the Company nor any member of the Controlled
Group has incurred, nor reasonably expects to incur, any liability under Title
IV of ERISA (other than contributions to the Plan or premiums to the Pension
Benefit Guarantee Corporation, in the ordinary course and without default) in
respect of a Plan (including a “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA); and (ix) none of the following events has occurred
or is reasonably likely to occur: (A) a material increase in the aggregate
amount of contributions required to be made to all Plans by the Company or its
Controlled Group affiliates in the current fiscal year of the Company and its
Controlled Group affiliates compared to the amount of such contributions made in
the Company’s and its Controlled Group affiliates’ most recently completed
fiscal year; or (B) a material increase in the Company and its significant
subsidiaries’ “accumulated post-retirement benefit obligations” (within the
meaning of Accounting Standards Codification Topic 715-60) compared to the
amount of such obligations in the Company and its significant

 

12



--------------------------------------------------------------------------------

subsidiaries’ most recently completed fiscal year, except in each case with
respect to the events or conditions set forth in (i) through (ix) hereof, as
would not, individually or in the aggregate, have a Material Adverse Effect.

(hh)    Disclosure Controls. The Company and each of its significant
subsidiaries maintain an effective system of “disclosure controls and
procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that complies
with the requirements of the Exchange Act and that has been designed to ensure
that information required to be disclosed by the Company in reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the Commission’s rules and forms,
including controls and procedures designed to ensure that such information is
accumulated and communicated to the Company’s management as appropriate to allow
timely decisions regarding required disclosure. The Company has carried out
evaluations of the effectiveness of its disclosure controls and procedures as
required by Rule 13a-15 of the Exchange Act.

(ii)    Accounting Controls. The Company and the each of its significant
subsidiaries maintain systems of “internal control over financial reporting” (as
defined in Rule 13a-15(f) of the Exchange Act) that comply with the requirements
of the Exchange Act and have been designed by, or under the supervision of,
their respective principal executive and principal financial officers, or
persons performing similar functions, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with GAAP. The Company and the
LLC maintain internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences and (v) interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Registration Statement and the
Prospectus fairly presents the information called for in all material respects
and is prepared in accordance with the Commission’s rules and guidelines
applicable thereto. Based on the Company’s most recent evaluation of its
internal controls over financial reporting pursuant to Rule 13a-15(c) of the
Exchange Act, there are no material weaknesses in the Company’s internal
controls. The Company’s auditors and the Audit Committee of the Board of
Directors of the Company have been advised of: (i) all significant deficiencies
and material weaknesses in the design or operation of internal controls over
financial reporting which have adversely affected or are reasonably likely to
adversely affect the Company’s ability to record, process, summarize and report
financial information; and (ii) to the knowledge of the Company, any fraud,
whether or not material, that involves management or other employees who have a
significant role in the Company’s internal controls over financial reporting.

(jj)    eXtensible Business Reporting Language. The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Registration Statement fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

 

13



--------------------------------------------------------------------------------

(kk)    Insurance. The LLC has insurance covering its properties, operations,
personnel and businesses, including business interruption insurance, which
insurance is in amounts and insures against such losses and risks as are
generally maintained by similarly situated companies and which the Company
believes are reasonably adequate to protect the LLC and its business; and the
LLC has not (i) received notice from any insurer or agent of such insurer that
capital improvements or other expenditures are required or necessary to be made
in order to continue such insurance or (ii) knowledge of any events that have
occurred, or circumstances that exist, with respect to the LLC that would cause
it to be unable to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage at reasonable cost from similar
insurers as may be necessary to continue its business.

(ll)    Cybersecurity. (i)(x) Except as disclosed in the Registration Statement
and the Prospectus, there has been no security breach, attack or other
compromise of or relating to any of the Company’s or any of its subsidiaries’
information technology and computer systems, networks, hardware, software, data
(including the data of their respective customers, employees, suppliers, vendors
and any third party data maintained by or on behalf of them), equipment or
technology (collectively, “IT Systems and Data”) and (y) the Company and its
subsidiaries have not been notified of, and have no knowledge of any event or
condition that would reasonably be expected to result in, any security breach or
other compromise to their IT Systems and Data; (ii) the Company and its
subsidiaries have been in compliance with all applicable laws or statutes and
all judgments, orders, rules and regulations of any court or arbitrator or
governmental or regulatory authority, internal policies and contractual
obligations relating to (x) the privacy and security of IT Systems and Data,
(y) the protection of such IT Systems and Data from unauthorized use, access,
misappropriation or modification and (z) the collection, use, transfer, storage,
disposal and disclosure by the Company and its subsidiaries of personally
identifiable information and/or any other information collected from or provided
by third parties, except as would not, in the case of this clause (ii),
individually or in the aggregate, have a Material Adverse Effect; (iii) the
Company and its subsidiaries have implemented commercially reasonable backup and
disaster recovery and security plans, procedures and facilities for their
respective businesses consistent with industry standards and practices; and
(iv) the Company and its subsidiaries have taken commercially reasonable steps
to protect the IT Systems and Data.

(mm)    No Unlawful Payments. Neither the Company nor any of its subsidiaries
nor any director, officer or employee of the Company or any of its subsidiaries
nor, to the knowledge of the Company, any agent, affiliate or other person
associated with or acting on behalf of the Company or any of its subsidiaries
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity;
(ii) made or taken an act in furtherance of an offer, promise or authorization
of any direct or indirect unlawful payment or benefit to any foreign or domestic
government official or employee, including of any government-owned or controlled
entity or of a public international organization, or any person acting in an
official capacity for or on behalf of any of the foregoing, or any political
party or party official or candidate for political office; (iii) violated or is
in violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, or committed an offence under the Bribery Act 2010 of the United
Kingdom or any other applicable anti-bribery or anti-corruption law; or
(iv) made, offered, agreed, requested or taken an act in furtherance of any
unlawful bribe or other unlawful benefit, including, without

 

14



--------------------------------------------------------------------------------

limitation, any rebate, payoff, influence payment, kickback or other unlawful or
improper payment or benefit. The Company and its subsidiaries have instituted,
maintain and enforce, and will continue to maintain and enforce policies and
procedures designed to promote and ensure compliance with all applicable
anti-bribery and anti-corruption laws.

(nn)    Compliance with Anti-Money Laundering Laws. The operations of the
Company and its subsidiaries are and have been conducted at all times in
compliance with financial recordkeeping and reporting requirements applicable to
such entities, including those of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the applicable money laundering statutes of
all jurisdictions where the Company or any of its subsidiaries conducts
business, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines applicable to such entities issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.

(oo)    No Conflicts with Sanctions Laws. Neither the Company nor any of its
subsidiaries, directors, officers, or employees, nor, to the knowledge of the
Company, any agent, affiliate or other person associated with or acting on
behalf of the Company or any of its subsidiaries is currently the subject or the
target of any sanctions administered or enforced by the U.S. government,
(including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Department of State and
including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council (“UNSC”),
the European Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions
authority (collectively, “Sanctions”), nor is the Company or any of its
subsidiaries located, organized or resident in a country or territory that is
the subject or target of Sanctions, including, without limitation, Cuba, Iran,
North Korea, Syria and Crimea (each, a “Sanctioned Country”); and the Company
and its subsidiaries will not directly or indirectly use the proceeds of the
offering of the Shares hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity (i) to fund or facilitate any activities of or business with any
person that, at the time of such funding or facilitation, is the subject or
target of Sanctions, (ii) to fund or facilitate any activities of or business in
any Sanctioned Country or (iii) in any other manner that will result in a
violation by any person (including any person participating in the transaction,
whether as underwriter, advisor, investor or otherwise) of Sanctions. For the
past five years, the Company and its subsidiaries have not knowingly engaged in
and are not now knowingly engaged in any dealings or transactions with any
person that at the time of the dealing or transaction is or was the subject or
the target of Sanctions or with any Sanctioned Country.

(pp)    No Restrictions on Subsidiaries. No significant subsidiary of the
Company is currently prohibited, directly or indirectly, under any agreement or
other instrument to which it is a party or is subject, from paying any dividends
to the Company, from making any other distribution on such subsidiary’s capital
stock or similar ownership interest, from repaying to the Company any loans or
advances to such subsidiary from the Company or from transferring any of such
subsidiary’s properties or assets to the Company or any other subsidiary of the
Company.

 

15



--------------------------------------------------------------------------------

(qq)    No Broker’s Fees. Except as otherwise disclosed in the Prospectus, there
is no broker, finder or other party that is entitled to receive from the Company
any brokerage or finder’s fee or other fee or commission as a result of any
transactions contemplated by this Agreement.

(rr)    No Registration Rights. No person has the right to require the Company
to register any securities for sale under the Securities Act by reason of the
filing of the Registration Statement with the Commission or the issuance and
sale of the Shares, other than rights that have been validly waived.

(ss)    Margin Rules. Neither the issuance, sale and delivery of the Shares nor
the application of the proceeds thereof by the Company as described in each of
the Registration Statement and the Prospectus will violate Regulation T, U or X
of the Board of Governors of the Federal Reserve System or any other regulation
of such Board of Governors.

(tt)    Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) included or incorporated by reference in any of the Registration Statement
or the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith.

(uu)    Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included or incorporated by reference in each of the
Registration Statement and the Prospectus is not based on or derived from
sources that are reliable and accurate in all material respects.

(vv)    Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or any of the Company’s directors or officers, in their capacities as
such, to comply with any applicable provision of the Sarbanes-Oxley Act of 2002,
as amended and the rules and regulations promulgated in connection therewith
(the “Sarbanes-Oxley Act”), including Section 402 related to loans and Sections
302 and 906 related to certifications.

(ww)    Status under the Securities Act. At the time of filing the Registration
Statement and any post-effective amendment thereto, at the earliest time
thereafter that the Company or any offering participant made a bona fide offer
(within the meaning of Rule 164(h)(2) under the Securities Act) of the Shares
and at the date hereof, the Company is a “well-known seasoned issuer”, in each
case as defined in Rule 405 under the Securities Act. The Company has paid the
registration fee for this offering pursuant to Rule 456(b)(1) under the
Securities Act or will pay such fee within the time period required by such rule
(without giving effect to the proviso therein) and in any event in connection
with the filing of the Prospectus.

(xx)    No Ratings. There are, and will be at each Time of Sale, no debt
securities or preferred stock issued or guaranteed by the Company or any of its
subsidiaries that are rated by a “nationally recognized statistical rating
organization”, as such term is defined under Section 3(a)(62) under the Exchange
Act.

(yy)    Preclinical and Clinical Studies. (i) Except as described in the
Registration Statement and the Prospectus, the preclinical and clinical studies
conducted by or, to the knowledge of the Company, on behalf of or sponsored by
the Company, or in which the Company has participated, that are described in the
Registration Statement and the Prospectus, or the results

 

16



--------------------------------------------------------------------------------

of which are referred to in the Registration Statement and the Prospectus, as
applicable, were, and if still pending are, being conducted in all material
respects in accordance with standard medical and scientific research standards
and procedures for products or product candidates comparable to those being
developed by the Company and all applicable statutes and all applicable rules
and regulations of the U.S. Food and Drug Administration and comparable
regulatory agencies outside of the United States to which they are subject,
including the European Medicines Agency (collectively, the “Regulatory
Authorities”) and Good Clinical Practice and Good Laboratory Practice
requirements; (ii) the descriptions in the Registration Statement and the
Prospectus of the results of such studies are accurate and complete descriptions
in all material respects and fairly present the data derived therefrom;
(iii) the Company does not have any knowledge of any other studies not described
in the Registration Statement and the Prospectus, the results of which are
inconsistent with or call into question the results described or referred to in
the Registration Statement and the Prospectus; (iv) the Company has operated at
all times and are currently in compliance in all material respects with all
applicable statutes, rules and regulations of the Regulatory Authorities, except
where such non-compliance would not, individually or in the aggregate, have a
Material Adverse Effect; and (v) the Company, to the Company’s knowledge, has
not received any written notices, correspondence or other communications from
the Regulatory Authorities or any other governmental agency requiring or
threatening the termination, material modification or suspension of any
preclinical or clinical studies that are described in the Registration Statement
and the Prospectus or the results of which are referred to in the Registration
Statement and the Prospectus, other than ordinary course communications with
respect to modifications in connection with the design and implementation of
such studies, and to the Company’s knowledge, there are no reasonable grounds
for the same.

(zz)    Regulatory Filings. The Company has not failed to file with the
Regulatory Authorities any required filing, declaration, report or submission
with respect to the Company’s product candidates that are described or referred
to in the Registration Statement and the Prospectus; all such filings,
declarations, reports or submissions were in material compliance with applicable
laws when filed; and no deficiencies regarding compliance with applicable law
have been asserted by any applicable regulatory authority with respect to any
such filings, declarations, reports or submissions.

(aaa)    Duties, Transfer Taxes, Etc. No stamp or other issuance or transfer
taxes or duties and no capital gains, income, withholding or other taxes are
payable by the Agent in the United States or any political subdivision or taxing
authority thereof or therein in connection with the execution, delivery or
performance of this Agreement by the Company or the sale and delivery by the
Company of the Shares.

(bbb)    WKSI. (A) At the original effectiveness of the Registration Statement,
(B) at the time of the most recent amendment thereto for the purposes of
complying with Section 10(a)(3) of the Securities Act (whether such amendment
was by post-effective amendment or incorporated report filed pursuant to
Section 13 or 15(d) of the Exchange Act or in the form of a prospectus), (C) at
the time the Company or any person acting on its behalf (within the meaning, for
this clause only, of Rule 163(c) under the Securities Act) made any offer
relating to the Shares in reliance on the exemption of Rule 163 under the
Securities Act, and (D) as of the Applicable Time, the Company was and is a
“well-known seasoned issuer” (as defined in Rule 405).

 

17



--------------------------------------------------------------------------------

(ccc)    Other Underwriting Agreements. The Company is not a party to any
agreement with an agent or underwriter for any other “at the market” or
continuous equity transaction.

Any certificate signed by any officer or representative of the Company or any of
its subsidiaries and delivered to the Agent or counsel for the Agent in
connection with an issuance of Shares shall be deemed a representation and
warranty by the Company to the Agent as to the matters covered thereby on the
date of such certificate.

The Company acknowledges that the Agent and, for purposes of the opinions to be
delivered pursuant to Section 4(p) hereof, counsel to the Company and counsel to
the Agent, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

Section 3.    ISSUANCE AND SALE OF COMMON SHARES

(a)    Sale of Securities. On the basis of the representations, warranties and
agreements herein contained, but subject to the terms and conditions herein set
forth, the Company and the Agent agree that the Company may from time to time
seek to sell Shares through the Agent, acting as sales agent, or directly to the
Agent, acting as principal, as follows, with an aggregate Sales Price of up to
the Maximum Program Amount, based on and in accordance with Issuance Notices as
the Company may deliver, during the Agency Period.

(b)    Mechanics of Issuances.

(i)        Issuance Notice. Upon the terms and subject to the conditions set
forth herein, on any Trading Day during the Agency Period on which the
conditions set forth in Section 5(a) and Section 5(b) shall have been satisfied,
the Company may exercise its right to request an issuance of Shares by
delivering to the Agent an Issuance Notice; provided, however, that (A) in no
event may the Company deliver an Issuance Notice to the extent that (I) the sum
of (x) the aggregate Sales Price of the requested Issuance Amount, plus (y) the
aggregate Sales Price of all Shares issued under all previous Issuance Notices
effected pursuant to this Agreement, would exceed the Maximum Program Amount;
and (B) prior to delivery of any Issuance Notice, the period set forth for any
previous Issuance Notice shall have expired or been terminated. An Issuance
Notice shall be considered delivered on the Trading Day that it is received by e
mail to the persons set forth in Schedule 2 hereto and confirmed by the Company
by telephone (including a voicemail message to the persons so identified), with
the understanding that, with adequate prior written notice, the Agent may modify
the list of such persons from time to time.

(ii)        Agent Efforts. Upon the terms and subject to the conditions set
forth in this Agreement, upon the receipt of an Issuance Notice, the Agent will
use its commercially reasonable efforts consistent with its normal sales and
trading practices to place the Shares with respect to which the Agent has agreed
to act as sales agent, subject to, and in accordance with the information
specified in, the Issuance Notice, unless the sale of the Shares described
therein has been suspended, cancelled or otherwise terminated in accordance with
the terms of this Agreement. For the avoidance of doubt, the parties to this
Agreement may modify an Issuance Notice at any time provided they both agree in
writing to any such modification.

 

18



--------------------------------------------------------------------------------

(iii)        Method of Offer and Sale. The Shares may be offered and sold (A) in
negotiated transactions with the prior written consent of the Company or (B) by
any other method permitted by law deemed to be an “at the market offering” as
defined in Rule 415(a)(4) under the Securities Act, including block
transactions, sales made directly on the Principal Market or sales made into any
other existing trading market of the Common Shares. Nothing in this Agreement
shall be deemed to require either party to agree to the method of offer and sale
specified in the preceding sentence, and (except as specified in clause
(A) above) the method of placement of any Shares by the Agent shall be at the
Agent’s discretion.

(iv)        Confirmation to the Company. If acting as sales agent hereunder, the
Agent will provide written confirmation to the Company no later than the opening
of the Trading Day next following the Trading Day on which it has placed Shares
hereunder setting forth the number of shares sold on such Trading Day, the
corresponding Sales Price and the Issuance Price payable to the Company in
respect thereof.

(v)        Settlement. Each issuance of Shares will be settled on the applicable
Settlement Date for such issuance of Shares and, subject to the provisions of
Section 5, on or before each Settlement Date, the Company will, or will cause
its transfer agent to, electronically transfer the Shares being sold by
crediting the Agent or its designee’s account at The Depository Trust Company
through its Deposit/Withdrawal At Custodian (DWAC) System, or by such other
means of delivery as may be mutually agreed upon by the parties hereto and, upon
receipt of such Shares, which in all cases shall be freely tradable,
transferable, registered shares in good deliverable form, the Agent will
deliver, by wire transfer of immediately available funds, the related Issuance
Price in same day funds delivered to an account designated by the Company prior
to the Settlement Date. The Company may sell Shares to the Agent as principal at
a price agreed upon at each relevant time Shares are sold pursuant to this
Agreement (each, a “Time of Sale”).

(vi)        Suspension or Termination of Sales. Consistent with standard market
settlement practices, the Company or the Agent may, upon notice to the other
party hereto in writing or by telephone (confirmed immediately by verifiable
email), suspend any sale of Shares, and the period set forth in an Issuance
Notice shall immediately terminate; provided, however, that (A) such suspension
and termination shall not affect or impair either party’s obligations with
respect to any Shares placed or sold hereunder prior to the receipt of such
notice; (B) if the Company suspends or terminates any sale of Shares after the
Agent confirms such sale to the Company, the Company shall still be obligated to
comply with Section 3(b)(v) with respect to such Shares; and (C) if the Company
defaults in its obligation to deliver Shares on a Settlement Date, the Company
agrees that it will hold the Agent harmless against any loss, claim, damage or
expense (including, without limitation, penalties, interest and reasonable legal
fees and expenses), as incurred, arising out of or in connection with such
default by the Company. The parties hereto acknowledge and agree that, in
performing its obligations under this Agreement, the Agent may borrow Common
Shares from stock lenders in the event that the Company has not delivered Shares
to settle sales as required by subsection (v) above, and may use the Shares to
settle or close out such borrowings. The Company agrees that no such notice
shall be effective against the Agent unless it is made to the persons identified
in writing by the Agent pursuant to Section 3(b)(i).

(vii)        No Guarantee of Placement, Etc. The Company acknowledges and agrees
that (A) there can be no assurance that the Agent will be successful in placing
Shares; (B) the

 

19



--------------------------------------------------------------------------------

Agent will incur no liability or obligation to the Company or any other Person
if it does not sell Shares; and (C) the Agent shall be under no obligation to
purchase Shares on a principal basis pursuant to this Agreement, except as
otherwise specifically agreed by the Agent and the Company.

(viii)        Material Non-Public Information. Notwithstanding any other
provision of this Agreement, the Company and the Agent agree that the Company
shall not deliver any Issuance Notice to the Agent, and the Agent shall not be
obligated to place any Shares, during any period in which the Company is in
possession of material non-public information.

(c)    Fees. As compensation for services rendered, the Company shall pay to the
Agent, on the applicable Settlement Date, the Selling Commission for the
applicable Issuance Amount (including with respect to any suspended or
terminated sale pursuant to Section 3(b)(vi)) by the Agent deducting the Selling
Commission from the applicable Issuance Amount.

(d)    Expenses. The Company agrees to pay all costs, fees and expenses incurred
in connection with the performance of its obligations hereunder and in
connection with the transactions contemplated hereby, including without
limitation (i) all expenses incident to the issuance and delivery of the Shares
(including all printing and engraving costs); (ii) all fees and expenses of the
registrar and transfer agent of the Shares; (iii) all necessary issue, transfer
and other stamp taxes in connection with the issuance and sale of the Shares;
(iv) all fees and expenses of the Company’s counsel, independent public or
certified public accountants and other advisors; (v) all costs and expenses
incurred in connection with the preparation, printing, filing, shipping and
distribution of the Registration Statement (including financial statements,
exhibits, schedules, consents and certificates of experts), the Prospectus, any
Free Writing Prospectus (as defined below) prepared by or on behalf of, used by,
or referred to by the Company, and all amendments and supplements thereto, and
this Agreement; (vi) all filing fees, attorneys’ fees and expenses incurred by
the Company or the Agent in connection with qualifying or registering (or
obtaining exemptions from the qualification or registration of) all or any part
of the Shares for offer and sale under the state securities or blue sky laws or
the provincial securities laws of Canada, and, if requested by the Agent,
preparing and printing a “Blue Sky Survey” or memorandum and a “Canadian
wrapper”, and any supplements thereto, advising the Agent of such
qualifications, registrations, determinations and exemptions; (vii) the
reasonable fees and disbursements of the Agent’s counsel, including the
reasonable fees and expenses of counsel for the Agent in connection with, FINRA
review, if any, and approval of the Agent’s participation in the offering and
distribution of the Shares; (viii) the filing fees incident to FINRA review, if
any; (ix) the costs and expenses of the Company relating to investor
presentations on any “road show” undertaken in connection with the marketing of
the offering of the Shares, including, without limitation, expenses associated
with the preparation or dissemination of any electronic road show, expenses
associated with the production of road show slides and graphics, fees and
expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company, travel and lodging
expenses of the representatives, employees and officers of the Company and of
the Agent and any such consultants, and the cost of any aircraft chartered in
connection with the road show; and (x) the fees and expenses associated with
listing the Shares on the Principal Market. The fees and disbursements of
Agent’s counsel pursuant to subsections (vi) and (vii) above shall not exceed
(A) $50,000 in connection with execution of this Agreement and (B) $15,000 in
connection with each Triggering Event Date (as defined below) on which the
Company is required to provide a certificate pursuant to Section 4(o).

 

20



--------------------------------------------------------------------------------

Section 4.    ADDITIONAL COVENANTS

The Company covenants and agrees with the Agent as follows, in addition to any
other covenants and agreements made elsewhere in this Agreement:

(a)    Exchange Act Compliance. During the Agency Period, the Company shall
(i) file, on a timely basis, with the Commission all reports and documents
required to be filed under Section 13, 14 or 15 of the Exchange Act in the
manner and within the time periods required by the Exchange Act; and (ii) either
(A) include in its quarterly reports on Form 10-Q and its annual reports on Form
10-K, a summary detailing, for the relevant reporting period, (1) the number of
Shares sold through the Agent pursuant to this Agreement and (2) the net
proceeds received by the Company from such sales or (B) prepare a prospectus
supplement containing, or include in such other filing permitted by the
Securities Act or Exchange Act (each an “Interim Prospectus Supplement”), such
summary information and, at least once a quarter and subject to this Section 4,
file such Interim Prospectus Supplement pursuant to Rule 424(b) under the
Securities Act (and within the time periods required by Rule 424(b) and Rule
430B under the Securities Act).

(b)    Securities Act Compliance. After the date of this Agreement, the Company
shall promptly advise the Agent in writing (i) of the receipt of any comments
of, or requests for additional or supplemental information from, the Commission;
(ii) of the time and date of any filing of any post-effective amendment to the
Registration Statement, any Rule 462(b) Registration Statement or any amendment
or supplement to the Prospectus, any Free Writing Prospectus; (iii) of the time
and date that any post-effective amendment to the Registration Statement or any
Rule 462(b) Registration Statement becomes effective; (iv) of the issuance by
the Commission of any stop order suspending the effectiveness of the
Registration Statement or any post-effective amendment thereto, any Rule 462(b)
Registration Statement or any amendment or supplement to the Prospectus or of
any order preventing or suspending the use of any Free Writing Prospectus or the
Prospectus, or of any proceedings to remove, suspend or terminate from listing
or quotation the Common Shares from any securities exchange upon which they are
listed for trading or included or designated for quotation, or of the
threatening or initiation of any proceedings for any of such purposes; and
(v) of the Company losing its status as a WKSI as of the time the Company files
with the Commission an annual report on Form 10-K. If the Commission shall enter
any such stop order at any time, the Company will use its best efforts to obtain
the lifting of such order as soon as practicable. Additionally, the Company
agrees that it shall comply with the provisions of Rule 424(b) and Rule 433, as
applicable, under the Securities Act and will use its reasonable efforts to
confirm that any filings made by the Company under such Rule 424(b) or Rule 433
were received in a timely manner by the Commission.

(c)    Amendments and Supplements to the Prospectus and Other Securities Act
Matters. If any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Prospectus so that the Prospectus does not
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances when the Prospectus is delivered to a purchaser, not misleading,
or if in the opinion of the Agent or counsel for the Agent it is otherwise
necessary to amend or supplement

 

21



--------------------------------------------------------------------------------

the Prospectus to comply with applicable law, including the Securities Act, the
Company agrees (subject to Section 4(d) and Section 4(f)) to promptly prepare,
file with the Commission and furnish at its own expense to the Agent, amendments
or supplements to the Prospectus so that the statements in the Prospectus as so
amended or supplemented will not include an untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances when the Prospectus is delivered to a
purchaser, be misleading or so that the Prospectus, as amended or supplemented,
will comply with applicable law including the Securities Act (it being
acknowledged that the Company may delay the filing of any amendment or
supplement if, in the judgment of the Company, it is in the best interest of the
Company). Neither the Agent’s consent to, or delivery of, any such amendment or
supplement shall constitute a waiver of any of the Company’s obligations under
Section 4(d) and Section 4(f).

(d)    Agent’s Review of Proposed Amendments and Supplements. Prior to amending
or supplementing the Registration Statement (including any registration
statement filed under Rule 462(b) under the Securities Act) or the Prospectus
(excluding any amendment or supplement through incorporation of any report filed
under the Exchange Act), the Company shall furnish to the Agent for review, a
reasonable amount of time prior to the proposed time of filing or use thereof, a
copy of each such proposed amendment or supplement, and the Company shall not
file or use any such proposed amendment or supplement without the Agent’s prior
consent, and to file with the Commission within the applicable period specified
in Rule 424(b) under the Securities Act any prospectus required to be filed
pursuant to such Rule.

(e)    Use of Free Writing Prospectus. Neither the Company nor the Agent has
prepared, used, referred to or distributed, or will prepare, use, refer to or
distribute, without the other party’s prior written consent, any “written
communication” that constitutes a “free writing prospectus” as such terms are
defined in Rule 405 under the Securities Act with respect to the offering
contemplated by this Agreement (any such free writing prospectus being referred
to herein as a “Free Writing Prospectus”).

(f)    Free Writing Prospectuses. The Company shall furnish to the Agent for
review, a reasonable amount of time prior to the proposed time of filing or use
thereof, a copy of each proposed free writing prospectus or any amendment or
supplement thereto to be prepared by or on behalf of, used by, or referred to by
the Company and the Company shall not file, use or refer to any proposed free
writing prospectus or any amendment or supplement thereto without the Agent’s
consent, which shall not be unreasonably withheld, conditioned or delayed. The
Company shall furnish to the Agent, without charge, as many copies of any free
writing prospectus prepared by or on behalf of, or used by the Company, as the
Agent may reasonably request. If at any time when a prospectus is required by
the Securities Act (including, without limitation, pursuant to Rule 173(d)) to
be delivered in connection with sales of the Shares (but in any event if at any
time through and including the date of this Agreement) there occurred or occurs
an event or development as a result of which any free writing prospectus
prepared by or on behalf of, used by, or referred to by the Company conflicted
or would conflict with the information contained in the Registration Statement
or included or would include an untrue statement of a material fact or omitted
or would omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances prevailing at that subsequent time,
not misleading, the Company shall promptly amend or supplement such free writing
prospectus to eliminate or correct such conflict or so that the statements in
such free writing prospectus as so amended or supplemented

 

22



--------------------------------------------------------------------------------

will not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances prevailing at such subsequent time, not misleading, as the
case may be; provided, however, that prior to amending or supplementing any such
free writing prospectus, the Company shall furnish to the Agent for review, a
reasonable amount of time prior to the proposed time of filing or use thereof, a
copy of such proposed amended or supplemented free writing prospectus and the
Company shall not file, use or refer to any such amended or supplemented free
writing prospectus without the Agent’s consent, which shall not be unreasonably
withheld, conditioned or delayed.

(g)    Filing of Agent Free Writing Prospectuses. The Company shall not take any
action that would result in the Agent or the Company being required to file with
the Commission pursuant to Rule 433(d) under the Securities Act a free writing
prospectus prepared by or on behalf of the Agent that the Agent otherwise would
not have been required to file thereunder.

(h)    Copies of Registration Statement and Prospectus. After the date of this
Agreement through the last time that a prospectus is required by the Securities
Act (including, without limitation, pursuant to Rule 173(d)) to be delivered in
connection with sales of the Shares, the Company agrees to furnish the Agent
with copies (which may be electronic copies) of the Registration Statement and
each amendment thereto, and with copies of the Prospectus and each amendment or
supplement thereto in the form in which it is filed with the Commission pursuant
to the Securities Act or Rule 424(b) under the Securities Act, both in such
quantities as the Agent may reasonably request from time to time; and, if the
delivery of a prospectus is required under the Securities Act or under the blue
sky or securities laws of any jurisdiction at any time on or prior to the
applicable Settlement Date for any period set forth in an Issuance Notice in
connection with the offering or sale of the Shares and if at such time any event
has occurred as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made when such Prospectus is delivered,
not misleading, or, if for any other reason it is necessary during such same
period to amend or supplement the Prospectus or to file under the Exchange Act
any document incorporated by reference in the Prospectus in order to comply with
the Securities Act or the Exchange Act, to notify the Agent and to request that
the Agent suspend offers to sell Shares (and, if so notified, the Agent shall
cease such offers as soon as practicable); and if the Company decides to amend
or supplement the Registration Statement or the Prospectus as then amended or
supplemented, to advise the Agent promptly by telephone (with confirmation in
writing) and to prepare and cause to be filed promptly with the Commission an
amendment or supplement to the Registration Statement or the Prospectus as then
amended or supplemented that will correct such statement or omission or effect
such compliance (it being acknowledged that the Company may delay the filing of
any amendment or supplement if, in the judgment of the Company, it is in the
best interest of the Company); provided, however, that if during such same
period the Agent is required to deliver a prospectus in respect of transactions
in the Shares, the Company shall promptly prepare and file with the Commission
such an amendment or supplement.

(i)    Blue Sky Compliance. The Company shall cooperate with the Agent and
counsel for the Agent to qualify or register the Shares for sale under (or
obtain exemptions from the application of) the state securities or blue sky laws
or Canadian provincial securities laws of those jurisdictions designated by the
Agent, shall comply with such laws and shall continue such

 

23



--------------------------------------------------------------------------------

qualifications, registrations and exemptions in effect so long as required for
the distribution of the Shares. The Company shall not be required to qualify as
a foreign corporation or to take any action that would subject it to general
service of process in any such jurisdiction where it is not presently qualified
or where it would be subject to taxation as a foreign corporation. The Company
will advise the Agent promptly of the suspension of the qualification or
registration of (or any such exemption relating to) the Shares for offering,
sale or trading in any jurisdiction or any initiation or threat of any
proceeding for any such purpose, and in the event of the issuance of any order
suspending such qualification, registration or exemption, the Company shall use
its commercially reasonable efforts to obtain the withdrawal thereof as soon as
practicable.

(j)    Earnings Statement. As soon as practicable, the Company will make
generally available to its security holders and to the Agent an earnings
statement (which need not be audited) covering a period of at least twelve
months beginning with the first fiscal quarter of the Company occurring after
the date of this Agreement which shall satisfy the provisions of Section 11(a)
of the Securities Act and Rule 158 under the Securities Act.

(k)    Listing; Reservation of Shares. (a) The Company will maintain the listing
of the Shares on the Principal Market; and (b) the Company will reserve and keep
available at all times, free of preemptive rights, Shares for the purpose of
enabling the Company to satisfy its obligations under this Agreement.

(l)    Transfer Agent. The Company shall engage and maintain, at its expense, a
registrar and transfer agent for the Shares.

(m)    Due Diligence. During the term of this Agreement, the Company will
reasonably cooperate with any reasonable due diligence review conducted by the
Agent in connection with the transactions contemplated hereby, including,
without limitation, providing information and making available documents and
senior corporate officers, during normal business hours and at the Company’s
principal offices, as the Agent may reasonably request from time to time.

(n)    Representations and Warranties. The Company acknowledges that each
delivery of an Issuance Notice and each delivery of Shares on a Settlement Date
shall be deemed to be (i) an affirmation to the Agent that the representations
and warranties of the Company contained in or made pursuant to this Agreement
are true and correct as of the date of such Issuance Notice or of such
Settlement Date, as the case may be, as though made at and as of each such date,
except as may be disclosed in the Prospectus (including any documents
incorporated by reference therein and any supplements thereto); and (ii) an
undertaking that the Company will advise the Agent if any of such
representations and warranties will not be true and correct as of the Settlement
Date for the Shares relating to such Issuance Notice, as though made at and as
of each such date (except that such representations and warranties shall be
deemed to relate to the Registration Statement and the Prospectus as amended and
supplemented relating to such Shares).

(o)    Deliverables at Triggering Event Dates; Certificates. The Company agrees
that on or prior to the date of the first Issuance Notice and, during the term
of this Agreement after the date of the first Issuance Notice, upon:

 

24



--------------------------------------------------------------------------------

(A)        the filing of the Prospectus or the amendment or supplement of any
Registration Statement or Prospectus (other than a prospectus supplement
relating solely to an offering of securities other than the Shares or a
prospectus filed pursuant to Section 4(a)(ii)(B)), by means of a post-effective
amendment, sticker or supplement, but not by means of incorporation of documents
by reference into the Registration Statement or Prospectus;

(B)        the filing with the Commission of an annual report on Form 10-K or a
quarterly report on Form 10-Q (including any Form 10-K/A or Form 10-Q/A
containing amended financial information or a material amendment to the
previously filed annual report on Form 10-K or quarterly report on Form 10-Q),
in each case, of the Company; or

(C)        the filing with the Commission of a current report on Form 8-K of the
Company containing amended financial information (other than information
“furnished” pursuant to Item 2.02 or 7.01 of Form 8-K or to provide disclosure
pursuant to Item 8.01 of Form 8-K relating to reclassification of certain
properties as discontinued operations in accordance with Statement of Financial
Accounting Standards No. 144) that is material to the offering of securities of
the Company in the Agent’s reasonable discretion;

(any such event, a “Triggering Event Date”), the Company shall furnish the Agent
(but in the case of clause (C) above only if the Agent reasonably determines
that the information contained in such current report on Form 8-K of the Company
is material) with a certificate as of the Triggering Event Date, in the form and
substance satisfactory to the Agent and its counsel, substantially similar to
the form previously provided to the Agent and its counsel, modified, as
necessary, to relate to the Registration Statement and the Prospectus as amended
or supplemented, (A) confirming that the representations and warranties of the
Company contained in this Agreement are true and correct, (B) confirming that
the Company has performed all of its obligations hereunder to be performed on or
prior to the date of such certificate and as to the matters set forth in
Section 5(a)(iii) hereof, and (C) containing any other certification that the
Agent shall reasonably request. The requirement to provide a certificate under
this Section 4(o) shall be waived for any Triggering Event Date occurring at a
time when no Issuance Notice is pending or a suspension is in effect, which
waiver shall continue until the earlier to occur of the date the Company
delivers instructions for the sale of Shares hereunder (which for such calendar
quarter shall be considered a Triggering Event Date) and the next occurring
Triggering Event Date. Notwithstanding the foregoing, if the Company
subsequently decides to sell Shares following a Triggering Event Date when a
suspension was in effect and did not provide the Agent with a certificate under
this Section 4(o), then before the Company delivers the instructions for the
sale of Shares or the Agent sells any Shares pursuant to such instructions, the
Company shall provide the Agent with a certificate in conformity with this
Section 4(o) dated as of the date that the instructions for the sale of Shares
are issued.

(p)    Legal Opinions. On or prior to the date of the first Issuance Notice and
on or prior to each Triggering Event Date with respect to which the Company is
obligated to deliver a certificate pursuant to Section 4(o) for which no waiver
is applicable and excluding the date of this Agreement, a negative assurances
letter and the written legal opinion of Goodwin Procter LLP, counsel to the
Company, and Goodwin Procter LLP, intellectual property counsel to the Company,
each dated the date of delivery, in form and substance reasonably satisfactory
to Agent and its counsel, substantially similar to the form previously provided
to the Agent and its counsel,

 

25



--------------------------------------------------------------------------------

modified, as necessary, to relate to the Registration Statement and the
Prospectus as then amended or supplemented; provided that the Company shall be
required to furnish no more than one opinion and negative assurances letter per
calendar quarter and the Company shall not be required to furnish any such
opinion or letter if the Company does not intend to deliver an Issuance Notice
in such calendar quarter until such time as the Company delivers the next
Issuance Notice. In lieu of such opinions for subsequent periodic filings, in
the discretion of the Agent, the Company may furnish a reliance letter from such
counsel to the Agent, permitting the Agent to rely on a previously delivered
opinion letter, modified as appropriate for any passage of time or Triggering
Event Date (except that statements in such prior opinion shall be deemed to
relate to the Registration Statement and the Prospectus as amended or
supplemented as of such Triggering Event Date).

(q)    Comfort Letter. On or prior to the date of the first Issuance Notice and
on or prior to each Triggering Event Date with respect to which the Company is
obligated to deliver a certificate pursuant to Section 4(o) for which no waiver
is applicable and excluding the date of this Agreement, the Company shall cause
PricewaterhouseCoopers LLP, the independent registered public accounting firm
who has audited the financial statements included or incorporated by reference
in the Registration Statement, to furnish the Agent a comfort letter, dated the
date of delivery, in form and substance reasonably satisfactory to the Agent and
its counsel, substantially similar to the form previously provided to the Agent
and its counsel; provided, however, that any such comfort letter will only be
required on the Triggering Event Date specified to the extent that it contains
financial statements filed with the Commission under the Exchange Act and
incorporated or deemed to be incorporated by reference into a Prospectus. If
requested by the Agent, the Company shall also cause a comfort letter to be
furnished to the Agent within ten (10) Trading Days of the date of occurrence of
any material transaction or event requiring the filing of a current report on
Form 8-K containing material amended financial information of the Company,
including the restatement of the Company’s financial statements. The Company
shall be required to furnish no more than one comfort letter hereunder per each
filing of an annual report on Form 10-K or a quarterly report on Form 10-Q.

(r)    Secretary’s Certificate. On or prior to the date of the first Issuance
Notice and on or prior to each Triggering Event Date with respect to which the
Company is obligated to deliver a certificate pursuant to Section 4(o) for which
no waiver is applicable, the Company shall furnish the Agent a certificate
executed by the Secretary of the Company, signing in such capacity, dated the
date of delivery (i) certifying that attached thereto are true and complete
copies of the resolutions duly adopted by the Board of Directors of the Company
authorizing the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby (including, without limitation, the
issuance of the Shares pursuant to this Agreement), which authorization shall be
in full force and effect on and as of the date of such certificate,
(ii) certifying and attesting to the office, incumbency, due authority and
specimen signatures of each Person who executed this Agreement for or on behalf
of the Company and (iii) containing any other certification that the Agent shall
reasonably request.

(s)    Agent’s Own Account; Clients’ Account. The Company consents to the Agent
trading, in compliance with applicable law, in the Common Shares for the Agent’s
own account and for the account of its clients at the same time as sales of the
Shares occur pursuant to this Agreement.

 

26



--------------------------------------------------------------------------------

(t)    Investment Limitation. The Company shall not invest, or otherwise use the
proceeds received by the Company from its sale of the Shares in such a manner as
would require the Company or any of its subsidiaries to register as an
investment company under the Investment Company Act.

(u)    Market Activities. The Company will not take, directly or indirectly, any
action designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of the Shares or any other reference
security, whether to facilitate the sale or resale of the Shares or otherwise,
and the Company will, and shall cause each of its affiliates to, comply with all
applicable provisions of Regulation M. If the limitations of Rule 102 of
Regulation M (“Rule 102”) do not apply with respect to the Shares or any other
reference security pursuant to any exception set forth in Section (d) of Rule
102, then promptly upon notice from the Agent (or, if later, at the time stated
in the notice), the Company will, and shall cause each of its affiliates to,
comply with Rule 102 as though such exception were not available but the other
provisions of Rule 102 (as interpreted by the Commission) did apply. The Company
shall promptly notify the Agent if it no longer meets the requirements set forth
in Section (d) of Rule 102.

(v)    Notice of Other Sale. Without the written consent of the Agent, the
Company will not, directly or indirectly, offer to sell, sell, contract to sell,
grant any option to sell or otherwise dispose of any Common Shares or securities
convertible into or exchangeable for Common Shares (other than Shares
hereunder), warrants or any rights to purchase or acquire Common Shares, or
effect a reverse stock split, recapitalization, share consolidation,
reclassification or similar transaction affecting the outstanding Common Shares,
during the period beginning on the third Trading Day immediately prior to the
date on which any Issuance Notice is delivered to the Agent hereunder and ending
on the third Trading Day immediately following the Settlement Date with respect
to Shares sold pursuant to such Issuance Notice; and will not directly or
indirectly enter into any other “at the market” or continuous equity transaction
offer to sell, sell, contract to sell, grant any option to sell or otherwise
dispose of any Common Shares (other than the Shares offered pursuant to this
Agreement) or securities convertible into or exchangeable for Common Shares,
warrants or any rights to purchase or acquire, Common Shares prior to the
termination of this Agreement; provided, however, that such restrictions will
not be required in connection with the Company’s (i) issuance or sale of Common
Shares, options to purchase Common Shares or Common Shares issuable upon the
exercise of options or other equity awards pursuant to any employee or director
share option, incentive or benefit plan, share purchase or ownership plan,
long-term incentive plan, dividend reinvestment plan, inducement award under
Nasdaq rules or other compensation plan of the Company or its subsidiaries, as
in effect on the date of this Agreement, (ii) issuance or sale of Common Shares
issuable upon exchange, conversion or redemption of securities, settlement of
restricted stock units or the exercise or vesting of warrants, options or other
equity awards outstanding at the date of this Agreement, and (iii) issuance or
sale of Common Shares or securities convertible into or exchangeable for Common
Shares as consideration for mergers, acquisitions, other business combinations,
joint ventures or strategic alliances occurring after the date of this Agreement
which are not used for capital raising purposes, provided that the aggregate
number of Common Shares issued, or issuable pursuant to the conversion or
exchange of securities convertible into or exchangeable for Common Shares, under
this subsection (iii) does not exceed 5% of the aggregate number of Common
Shares outstanding immediately prior to giving effect to such issuance or sale
and (iv) modification of any outstanding options, warrants of any rights to
purchase or acquire Common Shares.

 

27



--------------------------------------------------------------------------------

Section 5.    CONDITIONS TO DELIVERY OF ISSUANCE NOTICES AND TO SETTLEMENT

(a)    Conditions Precedent to the Right of the Company to Deliver an Issuance
Notice and the Obligation of the Agent to Sell Shares. The right of the Company
to deliver an Issuance Notice hereunder is subject to the satisfaction, on the
date of delivery of such Issuance Notice, and the obligation of the Agent to use
its commercially reasonable efforts to place Shares during the applicable period
set forth in the Issuance Notice is subject to the satisfaction, on each Trading
Day during the applicable period set forth in the Issuance Notice, of each of
the following conditions:

(i)        Accuracy of the Company’s Representations and Warranties; Performance
by the Company. The Company shall have delivered the certificate required to be
delivered pursuant to Section 4(o) on or before the date on which delivery of
such certificate is required pursuant to Section 4(o). The Company shall have
performed, satisfied and complied with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to such date, including, but not limited to, the covenants
contained in Section 4(p), Section 4(q) and Section 4(r).

(ii)        No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby that prohibits or directly and materially adversely affects any of the
transactions contemplated by this Agreement, and no proceeding shall have been
commenced that may have the effect of prohibiting or materially adversely
affecting any of the transactions contemplated by this Agreement.

(iii)        Material Adverse Changes. Except as disclosed in the Prospectus and
the Time of Sale Information, (a) in the judgment of the Agent there shall not
have occurred any Material Adverse Change; and (b) there shall not have occurred
any downgrading, nor shall any notice have been given of any intended or
potential downgrading or of any review for a possible change that does not
indicate the direction of the possible change, in the rating accorded any
securities of the Company or any of its subsidiaries by any “nationally
recognized statistical rating organization” as such term is defined for purposes
of Section 3(a)(62) of the Exchange Act.

(iv)        No Suspension of Trading in or Delisting of Common Shares; Other
Events. The trading of the Common Shares (including without limitation the
Shares) shall not have been suspended by the Commission, the Principal Market or
FINRA and the Common Shares (including without limitation the Shares) shall have
been approved for listing or quotation on and shall not have been delisted from
the Nasdaq Stock Market, the New York Stock Exchange or any of their constituent
markets. There shall not have occurred (and be continuing in the case of
occurrences under clauses (i) and (ii) below) any of the following: (i) trading
or quotation in any of the Company’s securities shall have been suspended or
limited by the Commission or by the Principal Market or trading in securities
generally on either the Principal Market shall have been suspended or limited,
or minimum or maximum prices shall have been generally established on any of
such stock exchanges by the Commission or the FINRA; (ii) a general banking
moratorium shall have been declared by any of federal or New York, authorities;
or (iii) there shall have occurred any

 

28



--------------------------------------------------------------------------------

outbreak or escalation of national or international hostilities or any crisis or
calamity, or any change in the United States or international financial markets,
or any substantial change or development involving a prospective substantial
change in United States’ or international political, financial or economic
conditions, as in the judgment of the Agent is material and adverse and makes it
impracticable to market the Shares in the manner and on the terms described in
the Prospectus or to enforce contracts for the sale of securities.

(b)    Documents Required to be Delivered on each Issuance Notice Date. The
Agent’s obligation to use its commercially reasonable efforts to place Shares
hereunder shall additionally be conditioned upon the delivery to the Agent on or
before the Issuance Notice Date of a certificate in form and substance
reasonably satisfactory to the Agent, executed by the Chief Executive Officer,
President or Chief Financial Officer of the Company, to the effect that all
conditions to the delivery of such Issuance Notice shall have been satisfied as
at the date of such certificate (which certificate shall not be required if the
foregoing representations shall be set forth in the Issuance Notice).

(c)    No Misstatement or Material Omission. Agent shall not have advised the
Company that the Registration Statement, the Prospectus or the Times of Sale
Information, or any amendment or supplement thereto, contains an untrue
statement of fact that in the Agent’s reasonable opinion is material, or omits
to state a fact that in the Agent’s reasonable opinion is material and is
required to be stated therein or is necessary to make the statements therein not
misleading.

(d)    Agent Counsel Legal Opinion. Agent shall have received from Cooley LLP,
counsel for Agent, such opinion or opinions, on or before the date on which the
delivery of the Company counsel legal opinion is required pursuant to
Section 4(p), with respect to such matters as Agent may reasonably require, and
the Company shall have furnished to such counsel such documents as they request
for enabling them to pass upon such matters.

Section 6.    INDEMNIFICATION AND CONTRIBUTION

(a)    Indemnification of the Agent. The Company agrees to indemnify and hold
harmless the Agent, its officers and employees, and each person, if any, who
controls the Agent within the meaning of the Securities Act or the Exchange Act
against any loss, claim, damage, liability or expense, as incurred, to which the
Agent or such officer, employee or controlling person may become subject, under
the Securities Act, the Exchange Act, other federal or state statutory law or
regulation, or the laws or regulations of foreign jurisdictions where Shares
have been offered or sold or at common law or otherwise (including in settlement
of any litigation), insofar as such loss, claim, damage, liability or expense
(or actions in respect thereof as contemplated below) arises out of or is based
upon (i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, or any amendment thereto, including any
information deemed to be a part thereof pursuant to Rule 430B under the
Securities Act, or the omission or alleged omission therefrom of a material fact
required to be stated therein or necessary to make the statements therein not
misleading; or (ii) any untrue statement or alleged untrue statement of a
material fact contained in any Free Writing Prospectus that the Company has
used, referred to or filed, or is required to file, pursuant to Rule 433(d) of
the Securities Act or the Prospectus (or any amendment or supplement thereto),
or the omission or alleged omission therefrom of a material

 

29



--------------------------------------------------------------------------------

fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading and to reimburse the
Agent and each such officer, employee and controlling person for any and all
expenses (including the fees and disbursements of counsel chosen by the Agent)
as such expenses are reasonably incurred by the Agent or such officer, employee
or controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the foregoing indemnity agreement shall not
apply to any loss, claim, damage, liability or expense to the extent, but only
to the extent, arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by the Agent
expressly for use in the Registration Statement, any such Free Writing
Prospectus or the Prospectus (or any amendment or supplement thereto), it being
understood and agreed that the only such information furnished by the Agent to
the Company consists of the information described in subsection (b) below. The
indemnity agreement set forth in this Section 6(a) shall be in addition to any
liabilities that the Company may otherwise have.

(b)    Indemnification of the Company, its Directors and Officers. The Agent
agrees to indemnify and hold harmless the Company, each of its directors, each
of its officers who signed the Registration Statement and each person, if any,
who controls the Company within the meaning of the Securities Act or the
Exchange Act against any loss, claim, damage, liability or expense, as incurred,
to which the Company or any such director, officer or controlling person may
become subject, under the Securities Act, the Exchange Act, or other federal or
state statutory law or regulation, or the laws or regulations of foreign
jurisdictions where Shares have been offered or sold or at common law or
otherwise (including in settlement of any litigation), arises out of or is based
upon (i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, or any amendment thereto, including any
information deemed to be a part thereof pursuant to Rule 430B under the
Securities Act, or the omission or alleged omission therefrom of a material fact
required to be stated therein or necessary to make the statements therein not
misleading; or (ii) any untrue statement or alleged untrue statement of a
material fact contained in any Free Writing Prospectus that the Company has
used, referred to or filed, or is required to file, pursuant to Rule 433(d) of
the Securities Act or the Prospectus (or any amendment or supplement thereto),
or the omission or alleged omission therefrom of a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; but, for each of (i) and (ii) above, only
to the extent arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by the Agent
expressly for use in the Registration Statement, any such Free Writing
Prospectus or the Prospectus (or any amendment or supplement thereto), it being
understood and agreed that the only such information furnished by the Agent to
the Company consists of the information set forth in the first sentence of the
ninth paragraph under the caption “Plan of Distribution” in the Prospectus, and
to reimburse the Company and each such director, officer and controlling person
for any and all expenses (including the fees and disbursements of one counsel
chosen by the Company) as such expenses are reasonably incurred by the Company
or such officer, director or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action. The indemnity agreement set forth in this
Section 6(b) shall be in addition to any liabilities that the Agent or the
Company may otherwise have.

 

30



--------------------------------------------------------------------------------

(c)    Notifications and Other Indemnification Procedures. Promptly after
receipt by an indemnified party under this Section 6 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 6, notify
the indemnifying party in writing of the commencement thereof, but the omission
so to notify the indemnifying party will not relieve it from any liability which
it may have to any indemnified party for contribution or otherwise than under
the indemnity agreement contained in this Section 6 or to the extent it is not
prejudiced as a proximate result of such failure. In case any such action is
brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in, and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 6 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the preceding sentence (it being understood,
however, that the indemnifying party shall not be liable for the fees and
expenses of more than one separate counsel (together with local counsel),
representing the indemnified parties who are parties to such action), which
counsel (together with any local counsel) for the indemnified parties shall be
selected by the indemnified party (in the case of counsel for the indemnified
parties referred to in Section 6(a) and Section 6(b) above), (ii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action or (iii) the indemnifying party has
authorized in writing the employment of counsel for the indemnified party at the
expense of the indemnifying party, in each of which cases the fees and expenses
of counsel shall be at the expense of the indemnifying party and shall be paid
as they are incurred.

(d)    Settlements. The indemnifying party under this Section 6 shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
against any loss, claim, damage, liability or expense by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by
Section 6(c) hereof, the indemnifying party agrees that it shall be liable for
any settlement of any proceeding effected without its written consent if
(i) such settlement is entered into more than 30 days after receipt by such
indemnifying party of the aforesaid request; and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance

 

31



--------------------------------------------------------------------------------

with such request prior to the date of such settlement. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding.

(e)    Contribution. If the indemnification provided for in this Section 6 is
for any reason held to be unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company, on the one hand, and the Agent, on
the other hand, from the offering of the Shares pursuant to this Agreement; or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company, on the one hand, and the Agent, on the other hand, in connection
with the statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative benefits received by the Company, on the one hand, and the Agent,
on the other hand, in connection with the offering of the Shares pursuant to
this Agreement shall be deemed to be in the same respective proportions as the
total gross proceeds from the offering of the Shares (before deducting expenses)
received by the Company bear to the total commissions received by the Agent. The
relative fault of the Company, on the one hand, and the Agent, on the other
hand, shall be determined by reference to, among other things, whether any such
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the
Company, on the one hand, or the Agent, on the other hand, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 6(c), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim. The provisions set forth in Section 6(c) with
respect to notice of commencement of any action shall apply if a claim for
contribution is to be made under this Section 6(e); provided, however, that no
additional notice shall be required with respect to any action for which notice
has been given under Section 6(c) for purposes of indemnification.

The Company and the Agent agree that it would not be just and equitable if
contribution pursuant to this Section 6(e) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in this Section 6(e).

Notwithstanding the provisions of this Section 6(e), the Agent shall not be
required to contribute any amount in excess of the Selling Commission received
by the Agent in connection

 

32



--------------------------------------------------------------------------------

with the offering contemplated hereby. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 6(e), each officer
and employee of the Agent and each person, if any, who controls the Agent within
the meaning of the Securities Act or the Exchange Act shall have the same rights
to contribution as the Agent, and each director of the Company, each officer of
the Company who signed the Registration Statement, and each person, if any, who
controls the Company within the meaning of the Securities Act and the Exchange
Act shall have the same rights to contribution as the Company.

Section 7.    TERMINATION & SURVIVAL

(a)    Term. Subject to the provisions of this Section 7, the term of this
Agreement shall continue from the date of this Agreement until the end of the
Agency Period, unless earlier terminated by the parties to this Agreement
pursuant to this Section 7.

(b)    Termination; Survival Following Termination.

(i)        Either party may terminate this Agreement prior to the end of the
Agency Period, by giving written notice as required by this Agreement, upon ten
(10) Trading Days’ notice to the other party; provided that, (A) if the Company
terminates this Agreement after the Agent confirms to the Company any sale of
Shares, the Company shall remain obligated to comply with Section 3(b)(v) with
respect to such Shares and (B) Section 2, Section 3(d), Section 6, Section 7 and
Section 8 shall survive termination of this Agreement. If termination shall
occur prior to the Settlement Date for any sale of Shares, such sale shall
nevertheless settle in accordance with the terms of this Agreement. Upon
termination of this Agreement, the Company shall not have any liability to the
Agent for any discount, commission or other compensation with respect to any
Shares not otherwise sold by the Agent under this Agreement.

(ii)        In addition to the survival provision of Section 7(b)(i), the
respective indemnities, agreements, representations, warranties and other
statements of the Company, of its officers and of the Agent set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of the Agent or the Company or any of its
or their partners, officers or directors or any controlling person, as the case
may be, and, anything herein to the contrary notwithstanding, will survive
delivery of and payment for the Shares sold hereunder and any termination of
this Agreement.

Section 8.    MISCELLANEOUS

(a)    Press Releases and Disclosure. The Company may issue a press release
describing the material terms of the transactions contemplated hereby as soon as
practicable following the date of this Agreement, and may file with the
Commission a Current Report on Form 8 K, with this Agreement attached as an
exhibit thereto, describing the material terms of the transactions contemplated
hereby, and the Company shall consult with the Agent prior to making such
disclosures, and the parties hereto shall use all commercially reasonable
efforts, acting in good faith, to agree upon a text for such disclosures that is
reasonably satisfactory to all parties hereto. No party hereto shall issue
thereafter any press release or like public statement (including, without
limitation, any disclosure required in reports filed with the Commission
pursuant to the Exchange

 

33



--------------------------------------------------------------------------------

Act) related to this Agreement or any of the transactions contemplated hereby
without the prior written approval of the other party hereto, except as may be
necessary or appropriate in the reasonable opinion of the party seeking to make
disclosure to comply with the requirements of applicable law or stock exchange
rules . If any such press release or like public statement is so required, the
party making such disclosure shall consult with the other party prior to making
such disclosure, and the parties shall use all commercially reasonable efforts,
acting in good faith, to agree upon a text for such disclosure that is
reasonably satisfactory to all parties hereto.

(b)    No Advisory or Fiduciary Relationship. The Company acknowledges and
agrees that (i) the transactions contemplated by this Agreement, including the
determination of any fees, are arm’s-length commercial transactions between the
Company and the Agent, (ii) when acting as a principal under this Agreement, the
Agent is and has been acting solely as a principal is not the agent or fiduciary
of the Company, or its stockholders, creditors, employees or any other party,
(iii) the Agent has not assumed nor will assume an advisory or fiduciary
responsibility in favor of the Company with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether the
Agent has advised or is currently advising the Company on other matters) and the
Agent does not have any obligation to the Company with respect to the
transactions contemplated hereby except the obligations expressly set forth in
this Agreement, (iv) the Agent and its affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Company, and (v) the Agent has not provided any legal, accounting, regulatory or
tax advice with respect to the transactions contemplated hereby and the Company
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it deemed appropriate.

(c)    Research Analyst Independence. The Company acknowledges that the Agent’s
research analysts and research departments are required to and should be
independent from their respective investment banking divisions and are subject
to certain regulations and internal policies, and as such the Agent’s research
analysts may hold views and make statements or investment recommendations and/or
publish research reports with respect to the Company or the offering that differ
from the views of their respective investment banking divisions. The Company
understands that the Agent is a full service securities firm and as such from
time to time, subject to applicable securities laws, may effect transactions for
its own account or the account of its customers and hold long or short positions
in debt or equity securities of the companies that may be the subject of the
transactions contemplated by this Agreement.

(d)    Notices. All communications hereunder shall be in writing and shall be
mailed, hand delivered or telecopied and confirmed to the parties hereto as
follows:

If to the Agent:

Jefferies LLC

520 Madison Avenue

New York, NY 10022

Facsimile: (646) 619-4437

Attention: General Counsel

 

34



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Cooley LLP

55 Hudson Yards

New York, NY 10001

Attention: Daniel I. Goldberg, Esq.

Facsimile: (212) 479-6275

If to the Company:

Deciphera Pharmaceuticals, Inc.

200 Smith Street

Waltham, MA 02451

Attention: Steven L. Hoerter

Facsimile: (785) 830-2150

with a copy (which shall not constitute notice) to:

Goodwin Procter LLP

100 Northern Avenue

Boston, MA 02210

Attention: Richard A. Hoffman, Esq.

Facsimile: (617) 977-9449

Any party hereto may change the address for receipt of communications by giving
written notice to the others in accordance with this Section 8(d).

(e)    Successors. This Agreement will inure to the benefit of and be binding
upon the parties hereto, and to the benefit of the employees, officers and
directors and controlling persons referred to in Section 6, and in each case
their respective successors, and no other person will have any right or
obligation hereunder. The term “successors” shall not include any purchaser of
the Shares as such from the Agent merely by reason of such purchase.

(f)    Partial Unenforceability. The invalidity or unenforceability of any
Article, Section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other Article, Section, paragraph or provision
hereof. If any Article, Section, paragraph or provision of this Agreement is for
any reason determined to be invalid or unenforceable, there shall be deemed to
be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.

(g)    Governing Law Provisions. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed in such state. Any legal suit,
action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby may be instituted in the federal courts of the
United States of America located in the Borough of Manhattan in the City of New
York or the courts of the State of New York in each case located in the Borough
of Manhattan in the City of New York (collectively, the “Specified Courts”), and
each party irrevocably submits to the exclusive jurisdiction (except for
proceedings instituted in regard to the enforcement of a judgment of any such
court, as to which such jurisdiction is non-exclusive) of such courts in any
such suit,

 

35



--------------------------------------------------------------------------------

action or proceeding. Service of any process, summons, notice or document by
mail to such party’s address set forth above shall be effective service of
process for any suit, action or other proceeding brought in any such court. The
parties irrevocably and unconditionally waive any objection to the laying of
venue of any suit, action or other proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such suit, action or other proceeding brought in any such
court has been brought in an inconvenient forum.

(h)    General Provisions. This Agreement constitutes the entire agreement of
the parties to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof. This Agreement may be executed in two or more
counterparts, each one of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument. Any signature
to this Agreement may be delivered by facsimile transmission, electronic mail
delivery (including portable document format (PDF) file) or any electronic
signature complying with the U.S. federal ESIGN Act of 2000 or the New York
Electronic Signature and Records Act or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes to the fullest extent permitted by
applicable law. This Agreement may not be amended or modified unless in writing
by all of the parties hereto, and no condition herein (express or implied) may
be waived unless waived in writing by each party whom the condition is meant to
benefit. The Article and Section headings herein are for the convenience of the
parties only and shall not affect the construction or interpretation of this
Agreement.

[Signature Page Immediately Follows]

 

36



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms

 

Very truly yours, DECIPHERA PHARMACEUTICALS, INC. By:  

/s/ Steven L. Hoerter

  Name: Steven L. Hoerter   Title:   President and Chief Executive Officer

The foregoing Agreement is hereby confirmed and accepted by the Agent in New
York, New York as of the date first above written.

 

JEFFERIES LLC By:  

/s/ Michael Magarro

  Name: Michael Magarro   Title: Managing Director



--------------------------------------------------------------------------------

Schedule 1

Subsidiaries

Deciphera Pharmaceuticals, LLC

Deciphera Pharmaceuticals Securities Corporation



--------------------------------------------------------------------------------

EXHIBIT A

ISSUANCE NOTICE

[Date]

Jefferies LLC

520 Madison Avenue

New York, New York 10022

Attn: [                    ]

Reference is made to the Open Market Sale AgreementSM between Deciphera
Pharmaceuticals, Inc. (the “Company”) and Jefferies LLC (the “Agent”) dated as
of August 4, 2020. The Company confirms that all conditions to the delivery of
this Issuance Notice are satisfied as of the date hereof.

Date of Delivery of Issuance Notice (determined pursuant to Section 3(b)(i)):

 

                                             

Issuance Amount (equal to the total Sales Price for such Shares):

 

   $                                     
                                                     Number of days in selling
period:   

 

First date of selling period:   

 

Last date of selling period:   

 

Settlement Date(s) if other than standard T+2 settlement:      

 

Floor Price Limitation (in no event less than $1.00 without the prior written
consent of the Agent, which consent may be withheld in the Agent’s sole
discretion): $          per share

Comments:                                                                  
                                         
                                         
                                         
                                       

 

 

 

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule 2

Notice Parties

The Company

Steven L. Hoerter

Thomas P. Kelly

Jennifer Larson

Jeffrey M. Held

Rachel Goldstein

The Agent

Dustin Tyner

Jesse Mark

Charlie Glazer

Michael Magarro

Donald Lynaugh

Jack Fabbri